Exhibit 32.2 Statement of Chief Financial Officer Furnished Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The undersigned, Mark A. Roberts, is the Chief Financial Officer of United Financial Bancorp, Inc. (the “Company”). This statement is being furnished in connection with the filing by the Company of the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2007 (the “Report”). By execution of this statement, I certify that to the best of my knowledge: A) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)) and B) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods covered by the Report. This statement is authorized to be attached as an exhibit to the Report so that this statement will accompany the Report at such time as the Report is filed with the Securities and Exchange Commission pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350.It is not intended that this statement be deemed to be filed for purposes of the Securities Exchange Act of 1934, as amended. A signed original of this written statement required by Section 906 has been provided toUnited Financial Bancorp, Inc. and will be retained byUnited Financial Bancorp, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. November 8, 2007 /s/ Mark A. Roberts Dated Mark A. Roberts Executive Vice President and Chief Financial Officer 34
